Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the market value or the price, at the time of exportation to the United States of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, plus the costs, charges, and expenses specified in section 402 of the Tariff Act of 1930, was in each instance the appraised value less any amount added to meet advances made by the appraiser in similar cases then pending on appeal, and that there was no higher foreign value.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by this appeal to be the appraised value less any amount added to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.